      Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 1 of 24


                                                                                 'ftLCiD
                                                                                           ccmr
TSiieo HaEasom
                                                                         OioTRICT OF VVrof ii,.a
10831 Qaflai! CamyoE Road                                               2019AUG "8 ll!<ll:Q2
El Cajon, CA 92021
(619) 920-3017                                                         STEPHAN HARRIS, CLFiiH
                                                                              CHEYENNE
theo.SiiaESOE@ya3iioo.coiiinj

                      UNITED STATES DISTRICT COURT
                            DISTRICT OF WYOMING

JAKE NOCH, aiffi mdividual,                           CASE NO.
    Plajiatjff,                                        19-CV-162-S
vs.



INDEPENDENT FILM DEVELOPMENT                           DEFENDANTS' MOTION
CORP. (IFLM), a dissolved asad defaiact               TO DISMISS
Wyoiraamg CorporalioE;                                 [Fed.R.Civ.P. 12(b)(6)l
THEO HANSON, m his capacity as tiae
presenat CEO of IFLM;
THEO HANSON, a citizeini of Callforaaia,
individually;
CRAIG LOUPELLE,
a Canadian foreign national, imdividnalSy; and
ROBERT JEFFREY MAGUIRE,
a Canadian foreign national, individnally,
Defendants.


       Defendants, and each of them, file this their motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6), showing in support as follows:

                                1.    INTRODUCTION

 1.     This is an action that has been filed by the sole individual plaintiff, Jake

Noch, who has brought suit in his individual capacity, which was removed from

 the Wyoming state court to the federal district court for the District of Wyoming
 with the consent of all neimed defendants. The lawsuit is essentially a
     Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 2 of 24




shareholder's derivative action that the plaintiff is not entitled to bring and that

should be dismissed because the complaint fails to state a valid cause of action.

Plaintiff seeks unspecified damages and injunctiverelief to enable him to inspect

the corporate records of the Independent Film Development Corp. [hereinafter

"IFLM"], a company that was dissolved and defunct since September 2017.

                              STANDARD OF REVIEW


2.     A district court must dismiss a plaintiffs complaint if the district court does

not possess subject matter jurisdiction overthe claims. Fed.R.Civ.P. 12(b)(1).

See US. V. Morton, 467 U.S. 822, 828 (1984). Federal courts are courts of limited

jurisdiction and may only adjudicate claims whenjurisdiction is granted by statute

or the United States Constitution. Kokkonen v. Guardian Life Insurance Company,

511 U.S. 375, 377 (1994). In essence, a case may be properly dismissed for lack

of subject matterjurisdiction when the district court lacks the authority to

adjudicate the matter. Home Builders Ass'« ofMiss., Inc. v. City ofMadison, 143

F.2d 1006, 1010 (5th Cir. 1998).

3.     Additionally, a complaint must be dismissed if the plaintifffails to state a

claim upon which reliefmay be granted. Fed.R.Civ.P. 12(b)(6). To avoid

dismissal, a plaintiffmust plead sufficient facts to "statea claim to reliefthat is

plausible on its face." Ashcroft v. Iqhal, 129 S.Ct. 1937, 1949 (2009)(quoting Re//

Atl Corp. V. Twombly, 350 U.S. 544, 570(2007)). "A claim has facial plausibility
     Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 3 of 24




when the plaintiffpleads factual contentthat allows the court to draw the

reasonable inference the defendant is liable for the misconduct alleged." Id. "We

do not accept as true conclusory allegations, unwarranted factual inferences, or

legal conclusions." Plotkin v. IP Axess Inc.., 407 F.3d 690, 696 (2005); see also

Iqbal, 129 S.Ct at 1950 ("While legal conclusions canprovide the framework of a

complaint, they must be supported by factual allegations.").

4.    Furthermore, a district court may dismiss a complaint with prejudice when it

considersthe totality of the filings as comprising plaintiffs "best case." Jacquez v.

Procunier, 801 F.2d 789, 792-793 (1986).

            STATEMENT OF THE CASE AND PERTINENT FACTS

5.    Plaintiff Jake Noch is a 20-yer-old "rap artist" that describes himself as a

"financial genius". To the defendants' knowledge, Jake Noch is not a child

prodigy. In fact, he has no significant education or experience withthe business

of stocks and securities (other than forming no less than 18 separate limited

liability companies sincehe turned 18 and was old enough to file papers in the

courthouse. Notably, most of those companies have since been abandoned).

6.     The defendant IFLM was a Nevada LLC that has been dissolved and defunct

since September 2017. IFLM was subsequently re-domiciled in Wyoming, but

since its dissolution, it has remained dissolved and defunct. IFLM has no

appreciable assets and defendantTheo Hanson has recently been appointed as
      Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 4 of 24




president/CEO to wind up its affairs. The two remaining individual defendants,

Craig Loupelle and Robert Jeffrey Maguire, are both foreign nationals that reside

and work in Canada. Although named as officers ofthis defunct corporation,

neither is actively involved in the affairs of IFLM.

                                          1.
     THE INIVIDUALLY NAMED DEFEINDANTS WERE NEVER SERVED
                WITH THE SUMMONS AND COMPLAINT.

7.     On July 23, 2019, an action was commenced in the District Court of the

State of Wyoming, County of Laramie, entitled Jake Noch v. Independent Film

Development Corp., a Wyoming Corporation; Theo Hanson, an individual; Craig

Loupelle; an individual; and Robert Jeffrey Maguire, an individual; as Case

Number 191-858.      True and correct copies of the state court complaint (Exhibit

A) and summons (Exhibit B) are attached Service of complaint and summons was

purportedly made on all of the defendants, including the individual defendants, on

July 25,2019.

8.     As can be seen from the summons attached hereto as Exhibit B, plaintiff

claims to have obtained service on the defendants in their individual capacities by

serving the agent for the defunct corporation.    Service of processwas/is NOT

waived by any of these defendants. Defendant Theo Hanson resides in San

Diego, Califomia, and defendants Craig Loupelle and Robert Jeffrey Maguire both

reside in Canada - and Jake Noch and his attorney know it.     See Plaintiffs State
      Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 5 of 24




Court Complaint at Exhibit A, paragraphs 9 and 10. However, despite such

knowledge, plaintiff claims to have served the individual defendants by serving the

registered agent for service of process of the dehmct corporation in Cheyenne

Wyoming. See summons and confirming email attached at Exhibit B.

9.    Of course a corporate defendant may be served with the initial pleadings by

serving the registered agent for service of process, but there is no legal authority

for a defendant in his individual capacity to be served by serving the agent for the

corporation. For this reason alone, absent valid service on these individual

defendants, the court has no personal jurisdiction and the purported service should

be quashed.

                                          II.
  THE PLAINTIFF JAKE NOCH HAS NO STANDING OR AUTHORITY TO
 BRING A LAWSUIT ON BEHALF OF HIMSELF OR THE SHAREHOLDERS
                                      OF IFLM.


10.   The substance of Jake Noch's complaint implies that he is bringing suit not

only on behalf of himself individually, but also on behalf of allegedly aggrieved

shareholders of IFLM. For example, Noch states at paragraphs 4 and 5 of his

complaint, "These [allegedly] false and misleading statements caused substantial

damages to Mr. Noch and other shareholders of IFLM. By this lawsuit, Mr. Noch

seeks to protect his investment as a shareholder ... and his fellow shareholders of

IFLM." (emphasis supplied)       As an individual, the plaintiff Jake Noch has no
      Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 6 of 24




authority to represent the entire class of shareholders. His distinguished counsel

knows better.


11.    it is not even clear that Jake Noch is a "shareholder" within the meaning of

Wyoming Stat. Ann. §17-16-140 (a)(xxxvii) that provides that "Shareholder"

means the person in whose name shares are registered in the records of a

corporationor the beneficial owner of shares to the extent of the rights granted by a

nominee certificate on file with a corporation. No one associated with IFLM ever

heard of Jake Noch until late May 2019, and the records of this defunct corporation

are in the custody of Theo Hanson. The defendants would submitthat plaintiff

Noch is not a "shareholder" absent a showing that he registered his shares with the

corporation. Again, Noch's state court complaint does not allege that the shares

he claims he owns were ever registered as required by Wyoming law.

                                         III.
       THE FILING OF HE PLAINTIFF'S COMPLAINT IS PREMATURE.

12.    Interestingly, defendants can find no instance where the Noch state court

complaint characterizes this suit as a shareholder derivative suit, and for good

reason. The Wyoming Business Corporation Act (and other statures dealing with

corporate business associations) mandate that a shareholder derivate suit may not

be commenced until a written demand has been made upon the corporation to take

suitable action; and ninety (90) days have expired from the date the demand was

made. Wyoming Stat. Ann. §17-16-742. Defendants can find no allegation
      Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 7 of 24




whatsoever within the four comers of Noch's complaint indicating that Noch ever

made any such demand prior to June 2019.

13.    Wyoming Stat. Ann. §17-16-1601(e); 17-16-1602 provides that Wyoming

shareholders have the right to inspect corporate records, including minutes of both

shareholder and director meetings, accounting records, list of shareholders, by

laws, and articles of incorporation if they have been the record owner of shares for

at least six-months and own at least 5% of all shares outstanding.      Wyoming

Stat. Ann. §17-16-1602 (b) The plaintiffNoch has not alleged that he is entitled to

seek relief under this chapter of the Wyoming Code. If Noch does own the

subject sharesthat he says he does, he hasn't owned them for at least six months

and he should not be heard to have standing to request anything.

14.    Further, Wyoming Stat. Ann. §17- 16-1602(c)(i) provides thatthe request for

inspection must be made "in good faith and for a proper purpose "        If it comes to

that point, the defendants are prepared to proffer written statements thatJake Noch

has published bragging about his present intention to artificially "pump up the

value of the stock", take the profits, and invest the proceeds in a bill collection

company (?)      Notwithstanding Jake Noch's hollow protestations of impropriety
on the part of the three individually named defendants, Noch's tme motivation

does not appear to have been made in good faith or for a proper purpose. Jake
    Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 8 of 24




                         CERTIFICATE OF SERVICE


I, Theo Hanson, certify that I filed the foregoing MOTION TO DISMISS and that I
gave notice by mail to the following:
Bruce S. Asay
Associated Legal Group LLC
1812 Pebrican Ave.
Cheyenne, WY 82001
Attorney for Plaintiff Jake Noch


                                            Theo Hanson




                                       10
Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 9 of 24
        Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 10 of 24




       S. Asay
---iociated Legal Group, LLC
' 3i2 Pebrican Ave.
Cheyenne, WY 82001
basay@associatedlegal.com                                                   JUL23 2fl19
(307) 632-2888
Attorneys for Plaintiff                                                   mmE SANCHEZ
                                                                      CLERK OF THE DISTRICT COURT

                   m THE BSSTKICTCOHRT, FIRST JUBICXAL DISTRICT
          INAm FOR THE COOmT OFLARAMIE, STATE OFYA?"OMING


JAKE NOCH, an individual.

      Plaintiff,

                                                          Civil Action No.IAI -
INDEPENDENT FILM DEVELOPMENT CORP.,
a Wyoming Corporation, THEO HANSON, an
individual, CRAIG LOUPELLE, an individual,
and ROBERT JEFFREY MAGUFRE, an
individual,

       Defendant.




                                       COMPLAINT



       Plaintiff, Jake Noch, anindividual, byand through his undersigned counsel. Associated
Legal Group, LLC, for his Complaint against the Defendant, tire Independent Film Development
Corporation, aWyoming Corporation,             or "Company^'), Theo Hanson CHanson").
Craig Loupelle ("Loupeile"), and Robert Jeffrey Maguire ("Magmre") stat^ and alleges as
foUows:
       Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 11 of 24




          1• ms action seete to remedy wrongful conduct by Hansonwith
                                                                 "With i-espect to false




    . MMofCbitfEroi,. 0«o„, ™,               ,.j^


and Common Stock ofIFLM.


ana other shareholders ofIFLM.


»« .0. 0,4. Co..™. S„E ^ ^
    Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 12 of 24




                                    BACKGROUND FACTS

          6.   Jake Noch, an individual, ofNaples, Comei- County, Florida, is astocldiolder in
the Defendant Gojparation, Independent Film Development Coiporation.
       7.       IFLM is aWyoming coiporatioii registered with the Wyoming Secretary ofState
as afor-profit corporation created for the pnipose offilm and entertainment development
        8.     Hanson purports to be adirector andthe ChiefExecutive Officei- ofIFLM, and
maintains abusiness address at 10831 Quail Canyon Road, El Cajon, CA 92021.
       9.      LoupeUe purports to be a director ofIFLM, and his election asdirector was
without au&ority, and maintains abusiness address at 302 Stanley St, Same, Ontario, L4M 6x6,
Canada.

       10.     Maguire purports tobe a director ofIFLM, and hiselection asdirector was
without aufhorrty, and maintains abusiness address at 400 BayfieldSt, Batrie, Ontario, L4M
5A1, Canada.

       11-     In its Articles ofincorporation, IFLM indicates that its purpose isto carry on as a
non-^versified closed-end management investment company, asthose terms are used inthe
Investment Company Act of1940 ("1940 Act*), having elected to be regulated under the 1940
Act as a business development company, which isaclosed-end management investment
company that provides small businesses that qualify as an "eligible portfolio company" with
investment capital and also significant man^erial assistance.
       12.     The articles ofincorporation (the "Artidss") set forth that IFLM has the authority
to issue 500,000,000 shares ofaU classes of coital stock, ofwhich 485,000,000 were designated
ascommon stock, $0,001 parvalue pershare, and ofwhich 15,000,000 areto beshares ofseries

preferred stock, SO.OOl par value pershare.
       Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 13 of 24




^-.---•otijedto          .
          13, After vanous   ameatoentstoteArtioles>eCox-
                issue ©6,000,000,000 shares ofcomm
                                                     stock,ppat
                                                            ora tionpm-
                                                                value   p orte
                                                                      $0.00001
                                                                    ^ Stock")
                                                                              dlvbeoame
                                                                               and (ii)
  ^__oazeo                                                -yreierred Stock
  -5,000,010 sharesofpreferredstoclc, parV                    _j^g„,l,^l,„nxported
         14       ThePrefened Stock appears o                                t„ Series A
  coiporationactionthrough Cer -n eares ofDesignationfiled atvarionsrimes rntoSerres A
                                                   BpreferredStockandSeries!?Preferred
   Pr-efturedSto.. series AAPreferredStocicSerresBPreferr

                  1 l4,010Hansonpnhliclystated,onheh^ofhimse.andasrire
           15. onlnne14,20 .            .jPLM thatIPLM'scommonstockhasho

    wring rights w                              HansonpuhUcly releasedamaterial
     _n.ockhasonevoteper..-^^^^
     rrrisrepxesentationblatantiy contradicted y
      tlrepriceofiPm-spuhhcly-tmd^-^ori^^^^^
              16. Hanson doubled ovm                             ^.Class A" and"Class AA"
       ..dasthepurportedCMefBxecnfiveOfficerandDnnc


        stock designated as "Class A" or Class AA

                   17.    Addrtionally,n                        ^    ^ificate ofincorporation ox



             authority and vitra vires, an
       Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 14 of 24




           18. Hansonharbored an nlteriornrotive to misrepresentthe votingrights ofthe
  common stockand the designation ofthe so-called "Class A" and "Class AA" shares.
          19. In fac, the Cerdfioates ofDesignationofthe Series APreferred Stock andthe
  ScnesAAPreferredStockfailtoconferm^.,^nponeithertheSeti.APreferredStockorthe
  SerresAAPreferred Stockto votetogetheronallmatters.letalone anymatters^nponwhichthe
  common stockholders mayvote.


                  I-^-i-ntrastthereto^tlreCertificatesofDestgnationfortheSedesBPrefe.^
 Stockand SeriesFPreferred Stockdo.infact, confertherightontheholdersofsuchshares of
 preferredstookto "vote togedrerwithholders ofCompany'scommonstookonallmattersnpon
 wiuch common stoclcholders may vote."
         21. Because Hansonhas manipulatedthe IFLM market, Ms electionas CMef
 EKecntiveOfiice,TreasurerandDirectoroflFIMandtheelectionofDoupeUeandMagmre
 Drrectors ofIFIAd. includinganyoMerpositions at Me Company,iswithoutauthorityand ultraas
vir«as,moreover,no meeting ofthe shareholders was caned, nodcedorhadforsuche,action
andHanson-sholding ofSeriesAPreferred Stockand SeriesAA Preferred Stock^to confer
anyrightforhimtovoteforMselectionoftheBoardofDirectorsofIFLMand,resuitingiy.for
Ets vote for the Directors and infavor ofMs unauthorized electionas ChiefExecutive Officer
and Ti-easurer.

      22, Inshort, by informationand bcKee Hanson misrepresented, onbehalfofhimself
andaslhepnrported ChiefBxecutrveOfficerand DirectorofIFIM, the voting powerofthe
SeriesAPreferredSmckand SeriesAAPreferr^lStockheaHegedlyaccpnredffimt^^^^
priormanagementDespiteMr.KoeMsre,uestforHansontoprovidethepumhaseagreementto
Mr.Noch,Hansonhasdodgedtherequest Instead, Hansonhasbeentrying™thpersistent, daily
       Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 15 of 24




   .^.-'.0 iure Mr. Noch into purchasing Hanson's Series A Preferred Stock and Series AA

  "ii^rredStock because Hanson realizes he was swindled into pui-chasing stock that does not

  Tc together widi holders of Company's common stock on any matters upon which common

stockholder may vote.

                                          FIKST COtlNT
                                         claratorv Jcdgmi

       23.     An actual dispute with respect to legal relations exists between Mr. Noch, IFLM

A<laguire, Loupelle and Hanson vdth respect to the voting rights ofthe Series A Preferred Stock

and Series AA Preferred Stock and Common Stock.

       24.     On the one hand,Hanson,Maguire,Loupdie and IFLMbelieveand have publicly

disseminated statements that fee Series A Preferred Stock and Series AA Preferred Stock are fee

entire voting and controlling bloc of IFLM and that the Coimnon Stock has no voting rights.

       25.     On fee ofeer hand, Mr. Noch believes Series A Preferred Stock and Series AA

Preferred Stock do not have voting ri^ts and the Common Stock has one vote her share.

       26.     The Uniform Declaratory Jud^ent Act anfeorizes feis Court to settle and to

afford reliefffom uncertainty and insecurity witii respect to legal relations, and is to be liberally

construed and admin^ered.


        27.     As a result offee dispute betwe^ Mr. Noch, Hanson, Maguire, Loupelie and

IFLM, Mr. Noch seeks entry of a declaratory judgment that

                a. the Series A Preferred Stock has ro voting li^ts;

                b. the Series AA Preferred Stock has no voting rights;

                c. fee Series A Preferred Stock does not vote together wife fee Common Stock;

                d. the Series AA Prefered Stock does not vote togefeer with fee Common Stoclc;
     Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 16 of 24




                e. the election of Hanson as Chief Executive Of&cer ofIFLM is void, without
                   authority and ultra vires',

                f. the electionof Hansonas TreasurerofIFLMis void, withoutauthority and
                   ultra -viresi

                g. the election of Maguire as Director ofIFLM is void, without authority and
                   ultra vires',

                h. the electionofLoi^lle as DirectorofIFLM is void, withoutauthority and
                   ultra vires', and

                i. Hansonlacks authority to notice or call a shaieholder meeting.

       28.      All personswhohave or claimto have an interestwhichwouldbe affectedby the

declaratory judgment have been made parties hereto.

       29.      Judgment hereon wouldterminate the uncertainty or controversy giving riseto

this proceeding.

       30.      Plaintiffhas incurred substantial attorneys' fees andcosts to enforcehis li^ts,

                                        SECOi® COUNT
                            (PreMManary amd Permagiejal Inianction)



       31.      Mr. Noch incorporate the immediately preceding paragr^hs in full as if set forth

fully herein.

        32.     Hanson, Loupelle and Magjire have purportedto notice or call a meeting ofthe

shareholders for August 2019, for which they lade authority.

        33,     Any meeting ofthe shareholders would be void, witiioutauthority and idtra vires,

and suchmeeting,if coirsummated, would cause irreparable harmby purportingto take

coiporation action where Hanson, Loupelle and Maguire lack the authority to cause.

        34.     As a result, Mr. Noch seeks a preliminary and permanent iogunctioneajoining

Hanson, Loupelle and Maguire from noticingor callinga shareholders meeting, fi:om holdinga
           Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 17 of 24




             meeting until further orderof this Court and from representing that any of them aie

      ' :r directors of IFLM.

       "^.HEREFORE, the Plaintiff,JakeNoch, hereby demands of this Courtjudgmentin his

-• rr and againstthe Defendants, thatthe Court declarethe legal rights of the parties, thatthe

 "^urt entera preliminary and permanentinjunction againstthe Defendants, alongwith granting

damages, punitive damages, consequential damages, costs, interests, ejqjenses, attorneys' fees

and such other and furtherrelief as the Court deemsjust and proper.

       Datedtins 22°^ of July,-2019.



                                                    Bruce S. Asay            |
                                                    Associated \{;^gal Group; LLC
                                                     1812Pebrican Ave.       !
                                                    Cheyenne, WY 82001 (
                                                    basay@associatedlegal.com
                                                    (307) 632-2888
                                                    Attorney for Plaintiff
    Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 18 of 24




        I, Jake Noch, the PlainlilTin this nmltcr,do acknowledge, pledge, and confirm, that the
slateaiculs contained williin the rorcgohigComplaint arc true and correct to the best of my
knowledge and belief.




                                               Jake Nodi
                                               3811 Airport Pulling, STE 203
                                               Naples, FL 34105

STATE OF FLORIDA)
                               )SS.
COUNTY OF COLLIER              )



        The foregoing instrument wasacknowledged, subscribed, and sworn to before me
by, Jake Noch, onthis 22"^ day ofJuly, ^19.



                                         Notary.
 My Commission ExpiiK:


                        James ChiSsniS
                        motarypubuc
                      pSTATE OF FLORiDA
                               GG07SB30
                         Expires 3/5/2021
Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 19 of 24
       Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 20 of 24




i rgiii forwarded message:

From: Rose Garcia

independent Film Deveiopmeinit Corporation
Date: July 25, 2019 at 2:06:07 PM POT


Good afternoon.
Attached is a Service of Process we received for yon today.
Thank you and have a great day.
          Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 21 of 24




        .-xsay
     . .iisi Le^ Group, LLC
   - Psbrican Avenue,
 , •irjie, Wyoming 82001
  P3 No. 5-i739
 riephone; (307)632-2888
 icsimiJe; (307)632-2828

            m TME BISTRICT COURT, FIRST JUBICIAT BSSTMCT

                    COUNTY OF LARAMm, STATE OF WYOMNG



JAKE NOCH, an Isdividua!,

       PiaintiS',
                                                                    Civil Action No.



INBEjPENDENT film jdevelofment corp^
Tkeo HansoS) an mdhidaal, Craig LoiipsMa}
an individaal, Robert Jeffixy fifLjgoire, an iadividuaL

       Defendants.




                        TO:    Robert Je^y Maguire, Director
                               Indepeadent Film De^/elopment Corp.
                                1621 Central Avenue
                                Cheyenne, WY 82001

YOU ARE HEREBY SUMMONED and required to file with the Clerk ofthis Court and serve upon
Plaintiffs Attorney, Bruce S.Asay, Associated Legal Group, LLC, 1812 Pebrican Avenue, Cheyenne,
WY 82001 Telephone: (307) 632-2888, Facsimile: (307) 632-2828, an Answer to the Complaint, which is
herewith served upon you, witiiin twraity (20) days after service of this summons upon you, exclusive of
the day ofservice. If you faii to do so, judgnent by default will be talcen against you for the relief
demanded in hie Complaint

        DATEDthis             day of



                                                          CLERK OF THE COURT




                                               Summons          Dsputy Clerk Dls^rtct Court
                                                                                             Page 1 of 2
             Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 22 of 24




       j_;; Vftgfll Group, LLC
     .-rrcan Avenue,
  - •--z, Wyoming 82001
  - ::o. 5-1739
  -•-one:     (307)632-2888
             (307)632-2828




                    COUNTY OF ILARAMIE, STATE OF WYOBCNG
JAKE NOCH, an Individnal,

        Plamtifr,                                                     CivO Action No.




INBEPEWUENT FELMBEVELOPMENT CORP.)
Theo Hanson, anindhidnaS, Crasg Lonpe^
an mdividnal, RoberS Jeffrey Magnire, anmdividnal,
            Befendants.




                              TO:   Theo Hanson
                                    Chief Execudv© Officer
                                    Independent Film Development Corp.
                                    162! Central Avenue
                                    Cheyenne, WY 82001

             YOU ASE HEREBY SUMMONED ^
  uponPlalntffis Attorney                                  632-2^, an Answer to the Complaint, which is
  WY 82001 Telephone: (307) 632-2888.                                  summons upon you. exclusive of
                                 on""                 by
  demanded in the ComplainL

              DATED this            day of                       '       .


                                                           CLERKOF THE COUR'




                                                             Deputy             Clerk District Court


                                                   Summons
                                                                                                Page 1 of 2
         Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 23 of 24




        •.•jy
       . rfLe^ Groiqj, LLC
    1 rcricaa Avenue,
           Wyoming 82001
  :3:No. 5-1739
 .-irhone: (307)632-2888
'-simile: (307)632-2828

            m THE ©ISTRICT COURT, FIRST OTBICIAU BISIMCT

                   COUNTY OF LARAMIE, STATE OF WYOMNG
JAKE NOCH, ao Individaal,

       PSamtiff,
                                                                   Civil Action No.



independent BTLM DEVELOPR5ENT CORP.,
TUeo Hanson, an individual, CraigX-oapelle,
an individluaj, Robert         Maguire, an indmdma^
       Defcnddnts.


                                            SUMMONS


                         TO:    Craig Loupelle, Director
                                Independent Film Development Corp.
                                1621 Central Avenue
                                Citeyenne, WY 82001

        YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court and serve
upon Plaintifi's Attorney, Bruce S. Asay, Associated Legal Group, LLC, 1812 Pebrican Avenue, Cheyenne,
     82001 Telephone: (307) 632-2888, Facsimile:(307) 632-2828, an Answerto the Complaint, which is'
herewith served upon you, within twenty (20) days after service of diis summons upon you, exclusive of
the day of service. If you fail to do so, judgment by default will be talcen against you for the relief
demanded in the ComplainL

        DATED this             day of


                                                          0.-:•
                                                       CLERK OF THE COURT




                                                       Deputy Clerk          '
                                                               Deputy Cferk District Court


                                              Summons
                                                                                           Page 1 of 2
                    Case 2:19-cv-00162-SWS Document 3 Filed 08/08/19 Page 24 of 24




 < 5 1 ^ • ....?S.Asay
    '      .:3ciated Legal Group, LLC
            _>i2 Pdjiricm Avenue,
            rneyennei Wyoming 82C0:
'i:f       WSB No. 5-1739
           Telephone: (307)^2-2???
           Facsimile: (307) 632-2S2S

                       m TEE BiSimCT COURT, MRST JUBICIAJL BISTMICT
                               COUNTY              LARAMEE, STATE OF WYOMNG


           JAKENOCH, an Indrvidnal,

                   PlaintiS,
                                                                            Civil Actimi No.    \
           V.



           INBEPENDJIOT eblm development corp.,
          Theo Mansoa, aa iadin^disa!, CraigLoopelie,
          aa individuai, RobertJei&ey Magaire, aa indrndaal,
                   Befendants.


                                                      SUMMONS

                                    TO:    Independent Film Development Corpoiation
                                           1621 Central Avenue
                                           Cheyenne, WY 82001

                  YOU ARE HEREBY SUMMONED and reqoired to file with the Cleric of this Court and serve
          i^nPlaintiffs Attorney, Bruce S. Asay, Associated        Group, LLC, 1812Pebrican Avenue, Cheyenne,
          WY 82001 Telephone: (307) 632-2888, Facsimiie: (307) 632-2828, an Answer to the Complaint, which is
          herewith served upon you, within twenty (20) days after service ofthis summons upon you, exclusive of
          the day ofservice. If you feil to do so, judgment by defeult will be taken against you for the relief
          demanc^ inthe Complaint.

                  DATED this              day of      i XaA            2019.


                                                                 CLERK OF THE COURT d?


                                                        By*
                                                                 Deputyt;ie±               ~    !
                                                                          Deputy Cilerk District jCnnrt
                                                       Summons

                                                                                                    Page 1 of2
